United States Court of Appeals
                                                                              Fifth Circuit
                                                                            F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                            February 15, 2005
                             FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                                Clerk


                                   No. 04-11093
                                 Summary Calendar



      SALLIE M. GILBERT,

                                                     Plaintiff-Appellant,

                                       versus

      JO ANNE B. BARNHART, COMMISSIONER
      OF SOCIAL SECURITY,

                                                     Defendant-Appellee.


                    Appeal from the United States District Court for
                             the Northern District of Texas
                              (USDC No. 4:03-CV-1247)
           _________________________________________________________


Before REAVLEY, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

      We affirm the decision of the district court for the following reasons:

      1.      Substantial evidence in the record supports the Commissioner’s



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
         determination that Gilbert’s work as a seamstress was substantial

         gainful activity. 20 C.F.R. §§ 404.1572, 416.972 (2004); Leggett v.

         Chater, 67 F.3d 558, 564 (5th Cir. 1995).

    2.   Substantial evidence in the record supports the Commissioner’s

         assessment of Gilbert’s residual functional capacity. 20 C.F.R. §§

         404.1545(a)(1); 20 C.F.R. §§ 404.1545(a)(1) (2004); Leggett, 67 F.3d

         at 564.

AFFIRMED.




                                     2